                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 1 of 27



                                                   1
                                                   2   A PROFESSIONAL CORPORATION
                                                       John R. Whitefleet, SBN 213301
                                                   3   350 University Avenue, Suite 200
                                                       Sacramento, California 95825
                                                   4   TEL: 916.929.1481
                                                       FAX: 916.927.3706
                                                   5
                                                       Attorneys for Defendants COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE
                                                   6
                                                       MARTINEZ and CODY WHITE
                                                   7
                                                   8                                    UNITED STATES DISTRICT COURT
                                                   9
                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   BEVERLY JOHN, JACQUELINE JOHN,                   CASE NO. 3:18-cv-06935-WHA
                                                  12   LYANN WILLIAMS, individually and on
                                                       behalf of her minor children, H.W., S.W.,        COUNTY OF LAKE, ANTONIO J.
                 350 University Ave., Suite 200




                                                  13   C.W., F.W.and CURTIS WILLIAMS,                   CASTELLANOS, JOSE MARTINEZ
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                        MOTION FOR LEAVE TO SEEK
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                     Plaintiffs,                    RECONSIDERATION OF ORDER ON
                                                  15                                                    PLAINTIFFS’ MOTION FOR
                                                       v.                                               SANCTIONS AND ADVERSE JURY
                                                  16                                                    INSTRUCTIONS
                                                       LAKE COUNTY AKA COUNTY OF LAKE;
                                                  17   CITY OF LAKEPORT, a municipal
                                                  18   corporation; CALIFORNIA HIGHWAY
                                                       PATROL; ANTONIO J. CASTELLANOS,
                                                  19   JOSE MARTINEZ, and CODY WHITE
                                                       individually and in his capacity as Lake
                                                  20
                                                       County Sheriff’s Department deputies,
                                                  21   JOSEPH EASTHAM and MARK STEELE,
                                                       individually and in their capacity as Lakeport
                                                  22   Police Department officers; SHAWN
                                                       BERTRAM, individually and in his capacity
                                                  23
                                                       as a CHP Officer, and DOES 1 through 10.
                                                  24
                                                                   Defendants.
                                                  25   ______________________________________/
                                                  26
                                                  27
                                                  28
                                                       {02276123.DOCX}

                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                        FOR RECONSIDERATION OF ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND ADVERSE
                                                                                       JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 2 of 27



                                                   1
                                                   2                                                    TABLE OF CONTENTS
                                                   3       I.      INTRODUCTION/BACKGROUND .............................................................................1
                                                   4       II.     STANDARD FOR RECONSIDERATION ....................................................................2
                                                   5       III.    ARGUMENT ..................................................................................................................3
                                                   6               A. In determining that Plaintiffs’ Motion did not violate Due Process, the Magistrate
                                                   7                     committed clear error in finding the notice was sufficient and thus failed to apply
                                                   8                     the law correctly .........................................................................................................3
                                                   9               B. In determining that Plaintiffs’ Motion was timely, the Magistrate failed to rule on
                                                  10                     material facts raised in Defendants’ Opposition and/or failed to determine that the
                                                  11                     Motion was brought as soon as practicable ................................................................4
                                                  12               C. The Magistrate failed to consider material facts, and misapplied the relevant legal
                 350 University Ave., Suite 200




                                                  13                     standards in determining that sanctions were warranted ............................................5
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                          i. The Magistrate was in clear error in determining that Rule 37(e) were
                                                  15                                proper .............................................................................................................5
                                                  16                          ii.        The Magistrate was in clear error ordering sanctions under the its
                                                  17                                     Inherent Authority ..................................................................................12
                                                  18               D. In determining that attorneys’ fees were justified, the Magistrate failed to consider
                                                  19                     material facts and misapplied the relevant legal standards ......................................14
                                                  20                          i. Plaintiffs’ Attorneys’ fees justification was made in clear error ..................15
                                                  21                          ii.        Plaintiffs’ fee amount determination was made in clear error ..............18
                                                  22       IV.     CONCLUSION .............................................................................................................20
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02276123.DOCX}

                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                        FOR RECONSIDERATION OF ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND ADVERSE
                                                                                       JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 3 of 27



                                                   1
                                                   2                                                  TABLE OF AUTHORITIES

                                                   3   Cases
                                                   4   Adobe Sys. Inc. v. Software Tech,
                                                   5     No. 5:14-CV-02140-RMW, 2015 WL 4940899 (N.D. Cal. Aug. 19, 2015) ...............................4
                                                   6   Agility Pub. Warehousing Co. K.S.C. v. Dep't of Def.
                                                   7     No. CV 14-1064, 2017 WL 1214424 (D.D.C. Mar. 30, 2017) ......................................................7
                                                   8   Akiona v. United States
                                                   9     938 F.2d 158 (9th Cir. 1993). .......................................................................................................13
                                                  10   Apple Inc. v. Samsung Elecs. Co.
                                                  11     888 F. Supp. 2d 976 (N.D. Cal. 2012) ...........................................................................................8
                                                  12   Banas v. Volcano Corp.
                 350 University Ave., Suite 200




                                                  13     47 F. Supp. 3d 957 (N.D. Cal. 2014) ...........................................................................................20
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Blum v. Stenson
                                                  15     465 U.S. 886 (1984). ...................................................................................................................18
                                                  16   Bond v. United States
                                                  17     529 U.S. 334 (2000) ......................................................................................................................9
                                                  18   Brigham City, Utah v. Stuart
                                                  19     547 U.S. 398 (2006) .......................................................................................................................9
                                                  20   CAT3, LLC v. Black Lineage, Inc
                                                  21     164 F. Supp. 3d 488 (S.D.N.Y. 2016).)........................................................................................11
                                                  22   Chalmers v. Los Angeles
                                                  23     796 F.2d 1205 (9th Cir. 1986). .....................................................................................................15
                                                  24   Christian Research Institute v. Alnor
                                                  25     165 Cal. App.4th 1315 (2008) .......................................................................................................16
                                                  26   Cottle-Banks v. Cox Communications, Inc.
                                                  27     2013 WL 2244333 (S.D. Cal. May 21, 2013) ..............................................................................13
                                                  28
                                                       {02276123.DOCX}

                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                        FOR RECONSIDERATION OF ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND ADVERSE
                                                                                       JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 4 of 27



                                                   1   First Fin. Sec., Inc. v. Freedom Equity Grp., LLC
                                                   2     No. 15-CV-1893-HRL, 2016 WL 5870218, (N.D. Cal. Oct. 7, 2016 ....................................10, 11
                                                   3   Frias v. City of Los Angeles
                                                   4     No. CV 16-4626 PSG (SKX), 2020 WL 4001620 (C.D. Cal. Apr. 23, 2020). ............................19
                                                   5   Gates v. Deukmejian
                                                   6     987 F.2d 1392 (9th Cir. 1992) ......................................................................................................15
                                                   7   Gonzalez v. City of Maywood
                                                   8     729 F.3d 1196 (9th Cir. 2013) ......................................................................................................18
                                                   9   Hensley v. Eckerhart
                                                  10     461 U.S. 424 (1983).) ..............................................................................................................15,17
                                                  11   Henson v. Turn, Inc.
                                                  12     No. 15-CV-01497-JSW (LB), 2018 WL 5281629 (N.D. Cal. Oct. 22, 2018) ...............................7
                 350 University Ave., Suite 200




                                                  13   In re Ames Dept. Stores, Inc.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14     76 F.3d 66 (2d Cir.1996))...............................................................................................................3
                                                  15   In re Animation Workers Antitrust Litig.
                                                  16     2016 WL 6663005 (N.D. Cal. Nov. 11, 2016). ............................................................................18
                                                  17   In re Ethicon, Inc. Pelvic Repair Systems Product Liability Litigation
                                                  18     299 F.R.D. 502, 523 (S.D.W.Va. Feb. 4, 2014) .............................................................................8
                                                  19   In re Hitachi Television Optical Block Cases
                                                  20     No. 08CV1746 DMS NLS, 2011 WL 3563781 (S.D. Cal. Aug. 12, 2011) .................................13
                                                  21   In re Yagman
                                                  22      803 F.2d 1085 (9th Cir. 1986). ....................................................................................................14
                                                  23   John Crane Grp. Corp. v. Energy Devices of Tex., Inc.
                                                  24      No. 6:14-CV-178, 2015 WL 11112540 (E.D. Tex. Oct. 30, 2015) ..............................................7
                                                  25   Jones v. Pittsburgh Nat'l Corp.
                                                  26     899 F.2d 1350 (3d Cir.1990). .......................................................................................................3
                                                  27
                                                  28
                                                       {02276123.DOCX}

                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                        FOR RECONSIDERATION OF ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND ADVERSE
                                                                                       JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 5 of 27



                                                   1   Lee v. Gates
                                                   2     No. CV 03-03126-GAF, 2005 WL 67087 (C.D. Cal. Jan. 10, 2005) ............................................3
                                                   3   Leon v. IDX Sys. Corp.
                                                   4     464 F.3d 951 (9th Cir. 2006 ...............................................................................................8, 12, 13
                                                   5   L.H. v. Schwarzenegger
                                                   6     645 F.Supp.2d 888 (E.D. Cal. 2009) ......................................................................................15, 17
                                                   7   Living Color Enterprises, Inc. v. New Era Aquaculture, Ltd
                                                   8      No. 14-CV-62216, 2016 WL 1105297 (S.D. Fla. Mar. 22, 2016) ................................................6
                                                   9   Matter of Yagman
                                                  10     796 F.2d 1165 (9th Cir.) ...............................................................................................................14
                                                  11   Nitsch v. DreamWorks Animation SKG Inc.
                                                  12     2017 WL 2423161 (N.D. Cal. June 5, 2017). .................................................................................18
                 350 University Ave., Suite 200




                                                  13   Nursing Home Pension Fund v. Oracle Corp.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14     254 F.R.D. 559 N.D. Cal. 2008 ....................................................................................................13
                                                  15   Ottoson v. SMBC Leasing & Fin., Inc.
                                                  16     268 F. Supp. 3d 570 (S.D.N.Y. 2017). .........................................................................................11
                                                  17   Porter v. City & Cty. of San Francisco
                                                  18     2018 WL 4215602 (N.D. Cal. Sept. 5, 2018)...............................................................................10
                                                  19   Portnoy v. Veolia Transp. Servs.
                                                  20     2013 WL 4828122, 2013 U.S. Dist LEXIS 128511 (2013 .........................................................19
                                                  21   Rey v. Madera Unified Sch. Dist.
                                                  22     203 Cal.App.4th 1223 (2012). ......................................................................................................15
                                                  23   Richard Green v. McClendon
                                                  24     262 F.R.D. 284 (S.D.N.Y.2009)) ...................................................................................................5
                                                  25   Role Models Am., Inc. v. Brownlee
                                                  26     353 F.3d 962 (D.C.Cir.2004)) ................................................................................................16, 17
                                                  27
                                                  28
                                                       {02276123.DOCX}

                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                        FOR RECONSIDERATION OF ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND ADVERSE
                                                                                       JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 6 of 27



                                                   1   Sch. Dist. No. IJ v. ACandS, Inc.
                                                   2      5 F.3d 1255 (9th Cir. 1993) ...........................................................................................................2
                                                   3   Schmid v. Milwaukee Elec. Tool Corp.
                                                   4      13 F.3d 76 (3d Cir. 1994)); ..........................................................................................................12
                                                   5   Spencer v. Lunada Bay Boys
                                                   6      No. CV1602129SJORAOX, 2018 WL 839862 (C.D. Cal. Feb. 12, 2018) .................................14
                                                   7      2014 WL 4253259 (D. Del. Aug. 27, 2014) ................................................................................11
                                                   8   Stephen v. Hanley
                                                   9      No. 03-CV-6226(KAM)(LB), 2009 WL 1437613 (E.D.N.Y. May 20, 2009 ..............................12
                                                  10   Surowiec v. Capital Title Agency, Inc.
                                                  11      790 F. Supp. 2d 997 (D. Ariz. 2011) ..............................................................................................5
                                                  12   Till v. Big Lots Stores, Inc.
                 350 University Ave., Suite 200




                                                  13      2014 WL 12587035 (C.D. Cal. 2014) ............................................................................................5
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Tingle v. Hebert
                                                  15      No. 15-626-JWD-EWD, 2018 WL 1726667 (M.D. La. Apr. 10, 2018)).......................................7
                                                  16   Welch v. Metro. Life Ins. Co.
                                                  17      480 F.3d 942 (9th Cir. 2007)) ......................................................................................................14
                                                  18   Wimbush v. Matera
                                                  19      2014 WL 7239891 (D. Md. Dec. 17, 2014). ..................................................................................7
                                                  20   Wm. T. Thompson Co. v. General Nutrition Corp.
                                                  21      593 F.Supp. 1443 (C.D. Cal. 1984)). ...........................................................................................13
                                                  22   Zuk v. Eastern Pa. Psychiatric Inst. of the Med. College of Pa.
                                                  23      103 F.3d 294 (3d Cir.1996) ............................................................................................................3
                                                  24
                                                       Statutes
                                                  25
                                                       42 U.S.C. § 1983 ........................................................................................................................18, 19
                                                  26
                                                       Federal Rule Civil Procedure Rule 37(e) ................................................................. 3, 5-7, 10, 12, 14
                                                  27
                                                       Northern District Civil Local Rule 7-9(b) .......................................................................................1,2
                                                  28
                                                       {02276123.DOCX}

                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                        FOR RECONSIDERATION OF ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND ADVERSE
                                                                                       JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 7 of 27



                                                   1
                                                   2
                                                   3
                                                   4
                                                   5
                                                   6
                                                   7
                                                   8
                                                   9
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02276123.DOCX}

                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                        FOR RECONSIDERATION OF ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND ADVERSE
                                                                                       JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 8 of 27



                                                   1           Pursuant to Local Rule 7-9, Defendants hereby seek leave to file a motion for reconsideration
                                                   2   of the Amended Order regarding Plaintiffs’ Motion for Sanctions (“Order”; ECF No. 162) on the
                                                   3   following grounds:
                                                   4        1. In determining that Plaintiffs’ Motion did not violate Due Process, the Magistrate
                                                   5            committed clear error in finding the notice was sufficient and thus failed to apply the law
                                                   6            correctly;
                                                   7        2. In determining that Plaintiffs’ Motion was timely, the Magistrate failed to rule on material
                                                   8            facts addressed in Defendants’ Opposition to the Motion, and/or the Magistrate did not
                                                   9            determine that Plaintiffs’ Motion was brought “as soon as practicable.”
                                                  10        3. In determining that sanctions were warranted, the Magistrate failed to consider material
                                                  11            facts, and/or misapplied the relevant legal standards.
                                                  12        4. In determining that Attorney fees were justified, the Magistrate failed to consider material
                 350 University Ave., Suite 200




                                                  13            facts, and/or misapplied the relevant legal standards.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                 I.    INTRODUCTION/BACKGROUND
                                                  15           This case arises from two probation searches for non-party Lindsay Williams at Plaintiffs’
                                                  16   residences in November and December 2017, after felony arrest warrants for Lindsay Williams were
                                                  17   issued by Lake County Superior Court. The claims that remain concern whether Defendant
                                                  18   Martinez’ use of force in the making the entry in November (which was captured on video) violated
                                                  19   state law, and whether Deputy Castellanos should have intervened during the December search
                                                  20   when Lakeport Officer Eastham withdrew his taser and allegedly pointed it at Plaintiffs while
                                                  21   ordering them to first vacate a room, so that the officers could leave (which was also captured on
                                                  22   video), and Monell claims.
                                                  23           After this case was initially set for Pretrial Conference on May 6, 2020, which was vacated
                                                  24   only because of COVID-19 and the restrictions in place on jury trials, on May 12, 2020, Plaintiffs
                                                  25   filed a motion for sanctions and adverse jury inference in regard to the production of electronically
                                                  26   stored information (“ESI”) in this matter. (ECF No. 146). Defendants’ opposed Plaintiffs’ Motion
                                                  27   arguing, as relevant to this present Motion, that Plaintiffs’ failed to provide proper notice; Plaintiffs’
                                                  28
                                                       {02276123.DOCX}                          1
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                         Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 9 of 27



                                                   1   Motion was untimely; that the law enforcement reports and videos of the search were preserved; the
                                                   2   Sheriff’s department does not have an ESI destruction policy and, the email or text messages that
                                                   3   were allegedly destroyed were recovered/produced using alternate sources, and/or that Plaintiffs’
                                                   4   allegation that texts or emails allegedly reveal some nefarious intent, are irrelevant to the claims;
                                                   5   and there was no intent to destroy evidence. (“Opposition”; ECF No. 156).
                                                   6           Following an initial order and allowance of supplemental declaration to support sanctions,
                                                   7   the Magistrate in the Amended Order, dated August 17, 2020, granted the motion for sanctions, and
                                                   8   ordered the County, as follows: “The Court GRANTS the motion for sanctions, RECOMMENDS
                                                   9   that the District Court provide the requested adverse inference instruction to the jury, and GRANTS
                                                  10   the motion for attorneys’ fees in the amount of $121,154.98, to be paid by Defendant Lake County.”
                                                  11           Defendants now respectfully seek leave to move for reconsideration with respect to clear
                                                  12   and/or manifestly unjust errors in the Court’s Amended Order on the Motion for Sanctions. The
                 350 University Ave., Suite 200




                                                  13   Court’s ruling failed to consider material facts and/or dispositive legal arguments which were
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   presented to the Court in Defendants’ Opposition (ECF No. 156), but not addressed in the Amended
                                                  15   Order on the Motion for Sanctions.
                                                  16                             II. STANDARD FOR RECONSIDERATION
                                                  17           “Reconsideration is appropriate if the district court (1) is presented with newly discovered
                                                  18   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is an
                                                  19   intervening change in controlling law.” Sch. Dist. No. IJ v. ACandS, Inc., 5 F.3d 1255, 1263 (9th
                                                  20   Cir. 1993). Moreover, the Northern District Civil Local Rule 7-9 sets forth the requirements for
                                                  21   seeking leave to file a motion for reconsideration. Under Local Rule 7-9(b), a moving party seeking
                                                  22   reconsideration must show specifically: (1) that at the time of the motion for leave, a material
                                                  23   difference in fact or law exists from that which was presented to the Court before entry of the
                                                  24   interlocutory order for which reconsideration is sought. Id. The party also must show that in the
                                                  25   exercise of reasonable diligence the party applying for reconsideration did not know such fact or
                                                  26   law at the time of such order; or (2) the emergence of new material facts or a change of law occurring
                                                  27
                                                  28
                                                       {02276123.DOCX}                          2
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 10 of 27



                                                   1   after the time of such order; or (3) a manifest failure by the Court to consider material facts or
                                                   2   dispositive legal arguments which were presented to the Court before such interlocutory order. Id.
                                                   3                                                III. ARGUMENT
                                                   4   A. In determining that Plaintiffs’ Motion did not violate Due Process, the Magistrate
                                                   5       committed clear error in finding the notice was sufficient and thus failed to apply the law
                                                   6       correctly.
                                                   7            Defendants respectfully submit it was a manifest failure by the Court to not specifically rule
                                                   8   on Defendants’ assertion that Plaintiffs’ Notice of Motion for Sanctions was procedurally improper
                                                   9   and failed to provide proper notice as to comply with Defendants’ Due Process rights. (ECF No.
                                                  10   146). The Court stated, “Plaintiffs clearly identified the underlying law and the sanctions that they
                                                  11   seek in a detailed, thorough brief of 25 pages.” (Order, p. 8:27-28; 9:1). Other than stating that
                                                  12   Defendants’ argument “made no sense,” the Court did not substantively address the fact that the
                 350 University Ave., Suite 200




                                                  13   actual Notice was procedurally improper. (Id.).
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14            However, Defendants submit that there is no authority that states notice (and therefore due
                                                  15   process) is satisfied by references to the body of Plaintiffs’ argument laid out in their Memorandum
                                                  16   of Points and Authorities, as opposed to in the Notice itself.
                                                  17            “[D]ue process requires that courts provide notice and opportunity to be heard before
                                                  18   imposing any kind of sanctions.” Lee v. Gates, No. CV 03-03126-GAF, 2005 WL 67087, at *2
                                                  19   (C.D. Cal. Jan. 10, 2005) citing In re Ames Dept. Stores, Inc., 76 F.3d 66, 70 (2d Cir.1996)
                                                  20   (emphasis in original). The notice must be particularized - meaning both of the sanctioning
                                                  21   authority being considered and the conduct alleged to be sanctionable. See Zuk v. Eastern Pa.
                                                  22   Psychiatric Inst. of the Med. College of Pa., 103 F.3d 294, 298 (3d Cir.1996); Jones v. Pittsburgh
                                                  23   Nat'l Corp., 899 F.2d 1350, 1357 (3d Cir.1990). Plaintiffs’ Notice of Motion fails to properly
                                                  24   apprise Defendants or their counsel the basis for sanctions under the Court’s inherent authority and
                                                  25   Rule 37(e) of the Federal Rules of Civil Procedure. (ECF No. 146) There is nothing in the “Notice”
                                                  26   section that states the factual basis for the motion under the Court’s inherent authority or Rule 37(e),
                                                  27
                                                  28
                                                       {02276123.DOCX}                          3
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 11 of 27



                                                   1   and only vaguely states “for spoliating evidence.” This is insufficient notice. Plaintiffs fail to
                                                   2   identify, in the Notice, what evidence was allegedly spoiled.
                                                   3           Moreover, the Notice does not mention it seeks an “adverse instruction.” While the section
                                                   4   entitled “Statement of Relief Sought” says it is seeking an adverse instruction, the section does not
                                                   5   specifically notice what was allegedly spoiled, nor what kind of adverse instruction would be
                                                   6   relevant to this case.
                                                   7           Lastly, the Notice fails to state what amounts are sought nor against whom any amounts are
                                                   8   sought. Even accounting for the section entitled “Statement of Relief Sought” such does not
                                                   9   properly provide notice of what amounts and against whom. Instead, Plaintiffs lump all defendants
                                                  10   and their counsel for all claimed conduct ostensibly raised in the body of the motion. That cannot
                                                  11   be sufficient compliance with Due Process. To allow this ruling to stand is tantamount to effectively
                                                  12   finding that so long as some portion of what is being sought is in the body of the motion for
                 350 University Ave., Suite 200




                                                  13   sanctions that satisfies the notice requirements. Therefore, Defendants respectfully submit that the
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Magistrate was in clear error by finding notice was satisfied by reference to the body of the motion.
                                                  15   B. In determining Plaintiffs’ Motion was timely, the Magistrate failed to rule on material
                                                  16       facts raised in Defendants’ Opposition and/or failed to determine that the Motion was
                                                  17       brought as soon as practicable
                                                  18           In determining the timeliness of Plaintiffs’ Motion, the Magistrate incorrectly stated that,
                                                  19   “Defendants argue that Plaintiffs’ motion is not timely because Plaintiffs filed the motion more than
                                                  20   seven days after the close of discovery in violation of Northern District Civil Local Rule 37-3.”
                                                  21   (Order, p. 9:2-5). Instead, Defendants’ actually argued in Opposition that Plaintiffs’ failed to
                                                  22   establish that the motion was made “as soon as practicable,” not that Plaintiffs’ Motion was filed
                                                  23   after the close of the discovery period. (Opposition, p. 10:11-13). The Civil Local Rules for the
                                                  24   Northern District of California provide that a motion for sanctions “must be made as soon as
                                                  25   practicable after the filing party learns of the circumstances that it alleges make the motion
                                                  26   appropriate.” Civil L.R. 7-8(c). See Adobe Sys. Inc. v. Software Tech, No. 5:14-CV-02140-RMW,
                                                  27   2015 WL 4940899, at *3 (N.D. Cal. Aug. 19, 2015) (holding that motion for sanctions was timely
                                                  28
                                                       {02276123.DOCX}                          4
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 12 of 27



                                                   1   when filed less than one month after receiving relevant discovery responses). Therefore,
                                                   2   Defendants’ submit it was clear error for the Magistrate not to determine whether Plaintiffs’ motion
                                                   3   was filed as soon as practicable.
                                                   4   C. The Magistrate failed to consider material facts, and misapplied the relevant legal
                                                   5       standards in determining that sanctions were warranted.
                                                   6           The Magistrate found that sanctions were warranted under both Federal Rule of Civil
                                                   7   Procedure 37 and the Court’s inherent authority because of the alleged destruction of ESI in the
                                                   8   form of text messages and emails. Defendants submit that such a determination was in clear error.
                                                   9   “Not every loss or destruction of evidence prior to or during litigation constitutes sanctionable
                                                  10   spoliation.” Till v. Big Lots Stores, Inc., 2014 WL 12587035 at *1 (C.D. Cal. 2014).
                                                  11           i.        The Magistrate was in clear error in determining that Rule 37(e) were proper
                                                  12           First, the Magistrate concluded that Defendants failed their obligation to preserve evidence
                 350 University Ave., Suite 200




                                                  13   when Plaintiffs noticed their administrative claim on May 15, 2018, or in the alternative when the
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Complaint was filed on November 15, 2018. (Order, p. 10: 6-13). Defendants submit the Magistrate
                                                  15   ignored material facts when coming to this conclusion.
                                                  16           As argued in Defendants Opposition papers, claims filed against the County are first handled
                                                  17   by a third-party administrator. “The preservation obligation runs first to counsel, who has
                                                  18   ‘a duty to advise his client of the type of information potentially relevant to the lawsuit and of the
                                                  19   necessity of preventing its destruction.’” Surowiec v. Capital Title Agency, Inc., 790 F. Supp. 2d
                                                  20   997, 1006 (D. Ariz. 2011) citing Richard Green (Fine Paintings) v. McClendon, 262 F.R.D. 284,
                                                  21   290 (S.D.N.Y.2009) (citations omitted). Counsel for Defendants was not assigned this matter until
                                                  22   after the lawsuit was filed, in or around January, 2019. At that time, the Sheriff’s Department
                                                  23   undertook its legal preservation obligations to identify and diligently search for any and all records,
                                                  24   e-mails, documents, or other evidence which may have any bearing on the lawsuit. (Opposition, p.
                                                  25   5: 20-26). Law enforcement uses reporting in the RIMS system, and Computer Aided Dispatch
                                                  26   (CAD) to document calls for service and reporting of law enforcement activities, as well as body
                                                  27   camera footage, all of which was preserved and produced in this matter. In addition, Defendants
                                                  28
                                                       {02276123.DOCX}                          5
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 13 of 27



                                                   1   also searched and produced over 10,000 pages of ESI on November 21, 2019, including emails that
                                                   2   merely mentioned Lindsay Williams. (Opposition, pp. 7: 3-7; 12: 9-11).           In other words, it is
                                                   3   undisputed that command staff required preservation of evidence once the lawsuit was filed and
                                                   4   they were made aware. To the extent that a “litigation hold” on email by the IT director was not
                                                   5   put in place at that time is only evidence of inadvertance at best, not some nefarious intent to not
                                                   6   preserve evidence.       See e.g. Zambrano v. City of Tustin, 885 F.2d 1473, 1485 (9th Cir.1989)
                                                   7   (sanctions award reversed, finding that sanction for mere "inadvertent" conduct is insufficient).
                                                   8           When a gap was noted in the subject text chain due to Deputy Castellanos trading in his
                                                   9   cellphone and/or indiscriminately deleting the texts out of a space saving habit, another source of
                                                  10   the text chain was located, found, and produced. See Living Color Enterprises, Inc. v. New Era
                                                  11   Aquaculture, Ltd., No. 14-CV-62216, 2016 WL 1105297, at *5 (S.D. Fla. Mar. 22, 2016) (a
                                                  12   defendant's text messages were not lost under Rule 37(e) because they were provided to the plaintiff
                 350 University Ave., Suite 200




                                                  13   by another party).
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           Next, the Magistrate reasoned that “the electronically stored information was lost because
                                                  15   Defendants failed to take steps to preserve it.” (Order, p. 10: 20-21). In regard to the email servers,
                                                  16   the Magistrate concluded that IT Director Shane French “never conducted a search of the email
                                                  17   server.” (Id.). This is untrue. Mr. French testified that this was the “most complicated search terms
                                                  18   I’ve ever had to do….” (Deposition of French, p. 55: 21-22). Mr. French conducted a search of 23
                                                  19   of the 29 agreed upon search terms initially run across the identified drives associated with the
                                                  20   Sheriff’s Department of Lake County (they do not have a dedicated server) in the County’s server
                                                  21   system, and County-wide email server (Deposition of French, pp. 16: 10-21; 48: 10-25; 49: 1-25;
                                                  22   50:1-25; 51: 1-25; 56 10-25; 59: 13-25; 60: 1-9). Mr. French thereafter sent the results of the email
                                                  23   searches via a PST file to counsel for Defense in or around December 18, 2019. (Deposition of
                                                  24   French, p. 73: 20-25).
                                                  25           In regard to the text messages that were allegedly lost or deleted, the Magistrate noted that
                                                  26   there was “no attempt to image their cell phones or run a search across all of their text messages for
                                                  27   responsive messages.” (Order, pp. 10:28; 11:1). However, Defendants submit that there is no
                                                  28
                                                       {02276123.DOCX}                          6
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 14 of 27



                                                   1   requirement in the law for forensic imaging of cell phones, particularly in the law enforcement
                                                   2   context, particularly where there was no evidence in this case that the defendants used the cell
                                                   3   phones for investigation purposes, as opposed to simple communication. The Ninth Circuit has
                                                   4   noted that “[c]ourts and commentators have recognized that privacy interests can be a consideration
                                                   5   in evaluating proportionality, particularly in the context of a request to inspect personal electronic
                                                   6   devices.” Henson v. Turn, Inc., No. 15-CV-01497-JSW (LB), 2018 WL 5281629, at *5 (N.D. Cal.
                                                   7   Oct. 22, 2018) citing Tingle v. Hebert, No. 15-626-JWD-EWD, 2018 WL 1726667, at *7–8 (M.D.
                                                   8   La. Apr. 10, 2018) (finding that “Defendants have also made no showing that the
                                                   9   requested forensic examination of Plaintiffs’ personal cell phone and personal email accounts are
                                                  10   proportional to the needs of this case” and holding that “ ‘[t]he utility of permitting
                                                  11   a forensic examination of personal cell phones must be weighed against inherent privacy concerns’
                                                  12   ”) (quoting John Crane Grp. Corp. v. Energy Devices of Tex., Inc., No. 6:14-CV-178, 2015 WL
                 350 University Ave., Suite 200




                                                  13   11112540, at *2 (E.D. Tex. Oct. 30, 2015).
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           Nonetheless, these text messages were found through another party and produced to
                                                  15   Plaintiffs. Lakeport Officer Eastham produced the missing text from Castellanos that occurred the
                                                  16   night of the December 2017 search, and Deputy Newton produced the missing text from March
                                                  17   2019 (Opposition, p. 13: 3-6), and therefore these texts were not lost. Information is lost for purposes
                                                  18   of Rule 37(e) only if it is irretrievable from another source, including other custodians of the
                                                  19   information. See Agility Pub. Warehousing Co. K.S.C. v. Dep't of Def., No. CV 14-1064, 2017 WL
                                                  20   1214424, at *3 (D.D.C. Mar. 30, 2017) (e-mails were only lost if they “were deleted, were not part
                                                  21   of [another party's] production, and ... are now irretrievable”).
                                                  22           Next, the Magistrate determined that there “is no showing by Defendants that can recover
                                                  23   deleted emails or text messages” and that Plaintiffs were prejudiced because “there is a strong
                                                  24   likelihood that there are other text messages regarding Lindsay Williams that they can never
                                                  25   recover.” (Order, pp. 11:5-6; 12:4-6).
                                                  26           However, "[a] successful claim for spoliation of evidence cannot be premised on mere
                                                  27   speculation on the existence of such evidence." Wimbush v. Matera, 2014 WL 7239891, at *32 (D.
                                                  28
                                                       {02276123.DOCX}                          7
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 15 of 27



                                                   1   Md. Dec. 17, 2014). "[S]peculative or generalized assertions that the missing evidence would have
                                                   2   been favorable to the party seeking sanctions are insufficient." In re Ethicon, Inc. Pelvic Repair
                                                   3   Systems Product Liability Litigation, 299 F.R.D. 502, 523 (S.D.W.Va. Feb. 4, 2014). The mere
                                                   4   theoretical existence of “texts regarding Lindsay Williams” does not make the texts relevant to the
                                                   5   claims in the case.
                                                   6           This Court cited to the case, Apple Inc. v. Samsung Elecs. Co., 888 F. Supp. 2d 976, 992
                                                   7   (N.D. Cal. 2012). In Apple v. Samsung, Samsung had a specific policy of deleting emails every 14
                                                   8   days throughout the entire litigation Id. at 1145. This is dissimilar to the present matter where the
                                                   9   Sheriff’s Department does not have a policy of destruction or deletion for its law enforcement
                                                  10   records, nor its emails. (Deposition of Bingham, p. 316). In other words, the Sheriff’s Department
                                                  11   does not purge its documents, nor its emails. (Id.). Likewise, the County does not automatically
                                                  12   purge its emails. (Deposition of Bingham, p. 313).
                 350 University Ave., Suite 200




                                                  13           Moreover, in Apple Inc. v. Samsung Elecs Co., the Magistrate found that “evidence
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   of Apple's resulting prejudice is not particularly strong.” Apple Inc. v. Samsung Elecs. Co., 888 F.
                                                  15   Supp. 2d 976, 992 (N.D. Cal. 2012). The court stated this because Samsung had produced over “12
                                                  16   million pages of documents, including over 80,000 emails, gathered from more than 380 witnesses.”
                                                  17   Id. Additionally, “Samsung produced over 70,000 pages, comprised of 5,159 documents and emails,
                                                  18   from the very custodians whose documents Apple identified as having been likely destroyed.” Id.
                                                  19   The Court noted on one hand, “the loss of an entire source of documents significantly hampers [an
                                                  20   opposing party's] ability to prepare and prosecute their case (citations)” Id. The Court noted, “[o]n
                                                  21   the other hand, the Court finds it difficult to conclude that Apple's “ability to go to trial” was
                                                  22   significantly hampered where discovery in this case has been so voluminous. Id. (citing Leon, 464
                                                  23   F.3d at 959; see In re Oracle, 627 F.3d at 386 (limiting scope of adverse inference instruction where
                                                  24   ample discovery was produced).
                                                  25           Similarly, while the present matter is certainly not as ESI intensive as a litigation between
                                                  26   two major technology companies (Apple and Samsung), in fact its nothing like it as there is no
                                                  27   evidence that ESI was an investigative tool used in this case, the discovery that was produced in this
                                                  28
                                                       {02276123.DOCX}                          8
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                           Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 16 of 27



                                                   1   case was ample. Defendants submit that the Magistrate did not consider the full amount of discovery
                                                   2   in their prejudice determination, which included over 10,000 pages of documents as well as, the
                                                   3   probation records of Lindsay Williams, the arrest report from the August 17, 2017 search and arrest
                                                   4   of Lindsay Williams along with the body camera video of the August 17, 2017 search and arrest,
                                                   5   and the arrest warrants, the bodycamera footage of the November 16, 2017 and December 9, 2017
                                                   6   search, as well as the underlying domestic report that initiated the December 9, 2017 search, and the
                                                   7   internal affairs investigation of the two incidents. (Opposition, p. 6: 13-20). Defendants submit that
                                                   8   in light of all discovery produced in this case, the prejudice to Plaintiffs is slight, and texts and/or
                                                   9   emails that allegedly were deleted does not hamper Plaintiffs’ ability to go to trial given the scope
                                                  10   of discovery in this case.
                                                  11            Next the Magistrate determined that the “text message chain that was produced goes to some
                                                  12   of the key issues in this case, such as the individual Defendants’ knowledge of Lindsay Williams’
                 350 University Ave., Suite 200




                                                  13   address and their animus against Plaintiffs.” This misses the mark: the text message chain was
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   recovered from another source and produced. Moreover, Defendants’ urge the Court to reconsider
                                                  15   this determination, as the Deputies’ subjective motivations are irrelevant to the claims in this matter.
                                                  16   Brigham City, Utah v. Stuart, 547 U.S. 398, 404 (2006) citing Bond v. United States, 529 U.S. 334,
                                                  17   338, n. 2 (2000) (“…the subjective intent of the law enforcement officer is irrelevant in determining
                                                  18   whether that officer's actions violate the Fourth Amendment ...; the issue is not his state of mind,
                                                  19   but the objective effect of his actions”). Any alleged subjective “animus” that the Defendant
                                                  20   Deputies had towards’ Lindsay Williams is irrelevant to Plaintiffs’ Fourth Amendment claim, and
                                                  21   Defendants’ fail to see how text messages would have any relevancy to Plaintiffs ability to prosecute
                                                  22   their failure to train claim under Monell.         1


                                                  23
                                                  24
                                                  25
                                                       1
                                                  26     To succeed on a failure to train claim, plaintiff must prove: (1) the City’s training program was not adequate to train
                                                       its officers to properly handle the usual and recurring situations with which they must deal; (2) the City was deliberately
                                                  27   indifferent to the need to train its officers adequately; and (3) the failure to provide proper training was the cause of the
                                                       deprivation of the claimant’s rights protected by the Constitution or laws of the United States. Canton v. Harris, 489
                                                  28   U.S. 378, 388-391 (1989).
                                                       {02276123.DOCX}                                                 9
                                                         COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                             FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 17 of 27



                                                   1           Lastly, the Magistrate found that Defendants “acted with intent to deprive Plaintiffs of the
                                                   2   destroyed evidence” and thus concluded that the adverse jury inference was warranted. (Order, p.
                                                   3   12: 19-28). Defendants submit this determination was also made in clear error.
                                                   4           Defendants did not possess the requisite intent to “deprive another party of the information’s
                                                   5   use in the litigation” pursuant to Rule 37(e)(2). As this Court noted, “the 2015 Advisory Committee
                                                   6   Notes to the amendment of Rule 37(e) advise that ‘[n]egligent or even grossly negligent behavior’
                                                   7   is insufficient to show ‘intent’ 2015Advisory Comm. Notes.” (Order, p. 9: 25-28). Moreover, the
                                                   8   Magistrate noted that Rule 37(e)(2)’s intent requirement is satisfied “where the evidence shows or
                                                   9   it is reasonable to infer that the party purposefully destroyed evidence to avoid its obligations in
                                                  10   litigation. See, e.g., Porter v. City & Cty. of San Francisco, 2018 WL 4215602, *3 (N.D. Cal. Sept.
                                                  11   5, 2018) (citing cases).” (Order, p. 10: 2-4).
                                                  12           Here, Defendants produced emails which merely mentioned Lindsay Williams going back
                 350 University Ave., Suite 200




                                                  13   as far as 2014. (Opposition, p. 10: 9-11). Moreover, each Deputy provided in their respective
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   declarations that they searched their phones for texts in connection with several categories, the
                                                  15   deputies did not purposefully destroy evidence, and any deletion of emails or texts was done
                                                  16   inadvertently to save space on their phone and/or was lost from Deputy Castellanos’ phone during
                                                  17   a new phone purchase in 2018. (See ECF Nos. 156-3; 156-4). Defendants’ submit that there was not
                                                  18   sufficient evidence to reasonably infer that the named deputies “purposefully destroyed evidence to
                                                  19   avoid its obligations in litigation.” (See Order, p. 10: 2-4).
                                                  20           The present matter also differs from Porter v. City & Cty. of San Francisco, and the cases
                                                  21   cited therein. For example, in First Financial Security, Inc. v. Freedom Equirty Group, LLC, the
                                                  22   FEG principals agreed that “they should not communicate electronically regarding possible legal
                                                  23   claims” and the principals also deleted text messages. First Fin. Sec., Inc. v. Freedom Equity Grp.,
                                                  24   LLC, No. 15-CV-1893-HRL, 2016 WL 5870218, at *3 (N.D. Cal. Oct. 7, 2016). The court
                                                  25   determined that FEG acted with the intent to deprive FES of the deleted text messages because there
                                                  26   was an “explicit agreement to avoid communicating electronically” and the court inferred that
                                                  27   “FEG's agents created incriminating text messages, realized the text messages would be
                                                  28
                                                       {02276123.DOCX}                         10
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 18 of 27



                                                   1   discoverable, and, by deleting the text messages, acted improperly upon their shared intent to keep
                                                   2   incriminating facts out of evidence” Id.
                                                   3           In CAT3, LLC v. Black Lineage, Inc., the plaintiffs produced emails that had been copied
                                                   4   over with altered email domains. The plaintiffs “initially copied the version of the emails that
                                                   5   contained the true and correct email addresses/domain names, and then deleting the true and correct
                                                   6   versions prior to production.” CAT3, LLC v. Black Lineage, Inc., 164 F. Supp. 3d 488, 492 (S.D.N.Y.
                                                   7   2016). “The deleted emails were then replaced with a second, altered version of the email
                                                   8   correspondence, which was then produced to Defendants.” (Id.) The Court reasoned that “relief
                                                   9   would not be available under the amended rule where, for example, emails are lost when one
                                                  10   custodian deletes them from his mailbox but remain available in the records of another custodian.”
                                                  11   Id. at 497. However, the Court noted that the plaintiffs’ cannot rely on a different version of the
                                                  12   same email because the “fact that there are near-duplicate emails showing different addresses casts
                 350 University Ave., Suite 200




                                                  13   doubt on the authenticity of both.” Id. The court ultimately concluded that attorneys’ fees were
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   warranted for the spoliation, and the plaintiffs were precluded from further reliance on the subject
                                                  15   emails. Id. at 502.
                                                  16            Lastly, in Ottoson v. SMBC Leasing and Finance Inc., the plaintiff deleted and/or failed to
                                                  17   turn over emails intending to “direct the exact contents” of a witnesses’ testimony in order to avoid
                                                  18   a discover dispute. Ottoson v. SMBC Leasing & Fin., Inc., 268 F. Supp. 3d 570, 582 (S.D.N.Y.
                                                  19   2017). Court found that sanctions were warranted after the plaintiff either actively deleted emails or
                                                  20   failed to take any steps to preserve emails with this witness, and the emails also concerned the
                                                  21   existence of a report that was essential to the Plaintiffs’ case. Id.
                                                  22           Here, unlike the above cited authority, Defendants submit there is insufficient evidence that
                                                  23   any of the named deputies had the intent to purposefully destroy relevant and/or potentially relevant
                                                  24   email or texts or “avoid communicating electronically” regarding information related to this
                                                  25   litigation. See First Financial Security, Inc. 2016 WL 5870218, at *3. The deputies also did not
                                                  26   actively alter their emails or texts and/or actively delete their emails or texts for the purposes of
                                                  27   hiding essential evidence pertinent to the case. Indiscriminately moving emails from an inbox to the
                                                  28
                                                       {02276123.DOCX}                         11
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 19 of 27



                                                   1   deleted folder, when there is no purge policy, does not evince an intent to deprive Plaintiffs. The
                                                   2   move was indiscriminate, and only upon notice the email inbox was full. This is hardly an intent to
                                                   3   deprive Plaintiffs of evidence. The Court must find there was bad faith, and that the spoliating party
                                                   4   ‘intended to impair the ability of the party’ to prosecute the case. See e.g. Schmid v. Milwaukee Elec.
                                                   5   Tool Corp., 13 F.3d 76, 80 (3d Cir. 1994)); see also St. Clair Intellectual Prop. Consultants, Inc. v.
                                                   6   Toshiba Corp., 2014 WL 4253259, at *5 (D. Del. Aug. 27, 2014) (finding no bad faith where
                                                   7   conduct consists of “inadvertence, negligence, inexplicable foolishness, or part of the normal
                                                   8   activities of business or daily living”).
                                                   9           Moreover, the Magistrate assumed that since alleged emails relating to Lindsay Williams
                                                  10   were not found in the searches, these emails must have existed in the first place, and therefore must
                                                  11   have been deleted. (Order at p. 13:3-5). “Along with the requirements for spoliation, the court states
                                                  12   the obvious: the evidence must have existed.” Stephen v. Hanley, No. 03-CV-6226(KAM)(LB),
                 350 University Ave., Suite 200




                                                  13   2009 WL 1437613, at *2 (E.D.N.Y. May 20, 2009). Notwithstanding the fact that these e-mails may
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   or may not have existed, the Magistrate did not address whether the Deputies knew or had reason to
                                                  15   know that the alleged deleted emails were potentially relevant to this litigation, or that they were in
                                                  16   fact potentially relevant to the litigation.
                                                  17           Based on the foregoing, Defendants’ respectfully request the Court to reconsider the order
                                                  18   on sanctions and adverse inference instruction pursuant to Federal Rule of Civil Procedure 37(e).
                                                  19           ii.       The Magistrate was in clear error ordering sanctions under its Inherent
                                                  20                     Authority
                                                  21           The Magistrate also determined sanctions were proper pursuant to the Court’s inherent
                                                  22   authority. The Magistrate found that Defendants’ acted with a “culpable state of mind” by relying
                                                  23   on the analysis for sanctions under Federal Rule of Civil Procedure 37(e). (Order at p. 13: 24-25).
                                                  24   Defendants’ submit that this ruling was in clear error, because defendants did not destroy evidence
                                                  25   with a “culpable state of mind.” See Leon v. IDX Sys. Corp., 464 F.3d 951, 959 (9th Cir. 2006)
                                                  26   (Court concluded that Leon's behavior amounted to willful spoliation because he knew he was under
                                                  27   a duty to preserve all data on the laptop, but intentionally deleted many files and then wrote a
                                                  28
                                                       {02276123.DOCX}                         12
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 20 of 27



                                                   1   program to write over deleted documents). In the case, Nursing Home Pension Fund v. Oracle
                                                   2   Corp., 254 F.R.D. 559, 566 (N.D. Cal. 2008), the Court concluded that “defendants destroyed or
                                                   3   failed to preserve Ellison's emails willfully, because they had “some notice that the documents
                                                   4   were potentially relevant to the litigation before they were destroyed”
                                                   5           Litigants have a duty to preserve material which they know, or reasonably should know,
                                                   6   relevant in an action, is reasonably calculated to lead to the discovery of admissible evidence, is
                                                   7   reasonably likely to be requested during discovery, or is the subject of pending discovery requests.
                                                   8   Cottle-Banks v. Cox Communications, Inc., 2013 WL 2244333 at *13 (S.D. Cal. May 21, 2013)
                                                   9   (citing Wm. T. Thompson Co. v. General Nutrition Corp., 593 F.Supp. 1443, 1455 (C.D. Cal. 1984)).
                                                  10   A party should only be penalized for destroying evidence if it was wrong to do so. Akiona v. United
                                                  11   States, 938 F.2d 158, 161 (9th Cir. 1993). “That requires, at a minimum, some notice that the
                                                  12   documents are potentially relevant.” Id.
                 350 University Ave., Suite 200




                                                  13           Here, Defendants submit that it was clear error to determine that text and emails that may
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   have occurred in 2019 - two years after the searches in 2017 – and emails and/or texts regarding
                                                  15   other criminal investigations, would have put the defendants on notice that these texts would be
                                                  16   potentially relevant to the claims arising from searches or force used in 2017. Regardless, Plaintiffs
                                                  17   still must show that they were prejudiced by not having the emails and texts. “Prejudice is
                                                  18   determined by looking at whether the spoliating party's actions impaired the non-spoliating party's
                                                  19   ability to go to trial, threatened to interfere with the rightful decision of the case, or forced the non-
                                                  20   spoiling party to rely on incomplete and spotty evidence. In re Hitachi Television Optical Block
                                                  21   Cases, No. 08CV1746 DMS NLS, 2011 WL 3563781, at *6 (S.D. Cal. Aug. 12, 2011) citing Leon
                                                  22   v. IDX Systems Corp., 464 F.3d 951, 959 (9th Cir.2006). As discussed above, the deletion of these
                                                  23   alleged emails or texts does not force Plaintiffs to “rely on incomplete and spotty evidence” given
                                                  24   the ample amount of discovery produced in this case. Accordingly, Defendants respectfully submit
                                                  25   that the Court reconsider sanctions and adverse jury inference under its inherent authority.
                                                  26
                                                  27
                                                  28
                                                       {02276123.DOCX}                         13
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 21 of 27



                                                   1   D. In determining that attorney’s fees were warranted, the Magistrate failed to consider
                                                   2         material facts, and misapplied relevant legal standards
                                                   3           The Magistrate determined that attorney’s fees in the amount of $121,154.98 are “warranted
                                                   4   both under Rule 37(e) and the Court’s inherent authority.” (Order, p. 14: 25-28). Under Rule 37(e),
                                                   5   upon a finding of prejudice, a court is authorized to employ measures “no greater than necessary to
                                                   6   cure the prejudice.” Spencer v. Lunada Bay Boys, No. CV1602129SJORAOX, 2018 WL 839862,
                                                   7   at *1 (C.D. Cal. Feb. 12, 2018), aff'd, No. 18-55364, 2020 WL 1490922 (9th Cir. Mar. 27, 2020)
                                                   8   citing Fed. R. Civ. P. 37(e)(1). That is because the sanction should be tied to the prejudice, but the
                                                   9   Magistrate failed to link any item of requested fee to the purported prejudice. Instead, the court
                                                  10   essentially awarded each requested portion related to discovery, numerous depositions and so forth,
                                                  11   but without reference to how the purported prejudice warranted what portion of the fees requested.
                                                  12   For example, in the Declaration of Angela Dunning (ECF No. 146-1), Plaintiffs attached as exhibits
                 350 University Ave., Suite 200




                                                  13   multiple deposition transcripts to justify their fees for the numerous depositions taken in this case
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   (ECF No. 146-1 ¶¶ 52, 53, 55). However, there is no determination by the Magistrate how the
                                                  15   purported prejudice warranted the fees requested for these depositions. Similarly, Plaintiffs’ attach
                                                  16   multiple exhibits referring to meet and confer efforts between counsel in connection with filing of
                                                  17   the Joint Letter Brief, yet there’s no determination by the court as to what portion of the fee is
                                                  18   attributable to the alleged prejudice that Plaintiffs’ suffered. (ECF No.146-1 ¶ 51).
                                                  19            Moreover, “[w]hen the sanctions award is based upon attorney's fees and related expenses,
                                                  20   an essential part of determining the reasonableness of the award is inquiring into the reasonableness
                                                  21   of the claimed fees. Recovery should never exceed those expenses and fees that were reasonably
                                                  22   necessary to resist the offending action.” Matter of Yagman, 796 F.2d 1165, 1184–85 (9th Cir.),
                                                  23   opinion amended on denial of reh'g sub nom. In re Yagman, 803 F.2d 1085 (9th Cir. 1986).
                                                  24            As described in detail below, Defendants submit that it was in clear error to award Plaintiffs’
                                                  25   requested amount in full as the fees associated with the handling of this matter are unreasonable and
                                                  26   not supported by competent evidence.
                                                  27   ///
                                                  28
                                                       {02276123.DOCX}                         14
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 22 of 27



                                                   1           i.        Plaintiffs’ Attorneys’ Fees justification was made in clear error.
                                                   2           The starting point for determining a reasonable fee is the “lodestar” figure, which is the
                                                   3   number of hours reasonably expended multiplied by a reasonable hourly rate. Gates v. Deukmejian,
                                                   4   987 F.2d 1392 (9th Cir. 1992); Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Essential to this
                                                   5   determination is that Plaintiffs may only be compensated for those hours of work that were
                                                   6   “reasonably expended.” L.H. v. Schwarzenegger, 645 F.Supp.2d 888, 896 (E.D. Cal. 2009); citing
                                                   7   Hensley, 461 U.S. at 433-34. Attorneys seeking an award of fees bear the burden of submitting
                                                   8   detailed time records justifying the hours spent on each task. The number of hours allotted for the
                                                   9   lodestar calculation should be reduced if the documentation is inadequate, if the case was
                                                  10   overstaffed, if hours were duplicated, if the work was done in an inefficient or redundant manner,
                                                  11   or if the hours claimed are deemed excessive. Hensley v. Eckerhart 461 U.S. 424, 434 (1983);
                                                  12   Chalmers v. Los Angeles 796 F.2d 1205, 1210 (9th Cir. 1986).
                 350 University Ave., Suite 200




                                                  13           “A plaintiff is not automatically entitled to all hours claimed in the fee request. Rather, the
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   plaintiff must prove the hours sought were reasonable and necessary.” Rey v. Madera Unified Sch.
                                                  15   Dist. 203 Cal.App.4th 1223, 1243-44 (2012). Attorneys seeking an award of fees bear the burden of
                                                  16   submitting detailed time records justifying the hours spent on each task. The number of hours
                                                  17   allotted for the lodestar calculation should be reduced if the documentation is inadequate, if the case
                                                  18   was overstaffed, if hours were duplicated, if the work was done in an inefficient or redundant
                                                  19   manner, or if the hours claimed are deemed excessive. (Hensley v. Eckerhart 461 U.S. 424, 434
                                                  20   (1983); Chalmers v. Los Angeles 796 F.2d 1205, 1210 (9th Cir. 1986).
                                                  21           Here, the Magistrate concluded that “Plaintiffs provide a detailed breakdown of the hours
                                                  22   spent on various tasks, beginning with the initial motion to compel that led to the order granting
                                                  23   sanctions.” (Order at p.15:19-20). Defendants submit the Magistrate misapplied the relevant legal
                                                  24   standards, in regard to attorneys’ fees presentation, in determining that Plaintiffs’ declaration stands
                                                  25   as a “detailed breakdown” of their attorneys’ fees. Plaintiffs’ representation of their hours are
                                                  26   tantamount to presenting block billing. Numerous courts have noted block billed entries are not
                                                  27   appropriate. “Block billing makes it more difficult to determine how much time was spent on
                                                  28
                                                       {02276123.DOCX}                         15
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 23 of 27



                                                   1   particular activities.” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007) citing Role
                                                   2   Models Am., Inc. v. Brownlee, 353 F.3d 962, 971 (D.C.Cir.2004) (reducing requested hours because
                                                   3   counsel's practice of block billing “lump[ed] together multiple tasks, making it impossible to
                                                   4   evaluate their reasonableness”) Christian Research Institute v. Alnor 165 Cal. App.4th 1315, 1325
                                                   5   (2008) [“Substantial evidence supports the trial court’s conclusion block billing ‘obscured the nature
                                                   6   of some of the work claimed,’ further damaging counsel’s credibility.”].
                                                   7           Defendants submit that Plaintiffs’ declarations do not sufficiently delineate the time spent
                                                   8   on each activity. For example, in bringing the Motion for Sanctions, Plaintiffs seek $1,040 for the 1
                                                   9   hour that Ms. Dunning spent “revising and drafting the Joint Brief Letter”; $18,550 for the 15.4
                                                  10   hours that Ms. Simpson LaGoy spent “conducting fact and legal research, drafting, and revising
                                                  11   Joint brief letter” and 5.8 hours meeting and conferring with counsel for Defendants. (ECF No. 146-
                                                  12   1 ¶ 51). There is no breakdown on how much time was spent in “revising” versus “drafting” and
                 350 University Ave., Suite 200




                                                  13   how much time was spent “conducting “fact and legal research.” Similarly, Ms. Dunning states that
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   she spent “19 hours preparing for, taking, and traveling to and from Ukiah, California for the
                                                  15   depositions of Deputies Castellanos and Martinez” (ECF No. 146-1 ¶ 54). Likewise, Ms. Simpson
                                                  16   Lagoy states she spent “11.4 hours preparing for and taking the deposition of Mr. French, and
                                                  17   traveling to and from Santa Rosa, incurring a total of $9,975 in attorneys’ fees.” None of these fees
                                                  18   breakdown how much actual time was spent on each specific task. (ECF No. 146-1 ¶ 55). Plaintiffs
                                                  19   further muddy their attorneys’ fees presentation through the use of approximations throughout their
                                                  20   declarations. For example, Plaintiffs state, “I spent approximately 3.4 hours drafting and revising
                                                  21   the Motion to compel…Jessie Simpson LaGoy spent approximately 8.5 hours drafting and revising
                                                  22   the Motion to Compel.” (ECF No. 146-1 ¶ 49).           2


                                                  23
                                                  24
                                                  25   2
                                                         See also ECF No. 146-1 ¶ 53: “Ms. Forderer spent approximately 3.5 hours preparing for, taking, and traveling to
                                                  26   and from Ukiah, California for the deposition of Deputy Newton.”; ECF No. 146-1 ¶ 54: “Ms. Simpson LaGoy spent
                                                       approximately 12.9 hours preparing for and attending the hearing…”; ECF No. 146 ¶ 55: “Ms. Simpson LaGoy spent
                                                  27   11.4 hours preparing for and taking the deposition of Mr. French, and traveling to and from Santa Rosa…”; ECF No.
                                                       160 ¶ 3: “Ms. Simpson LaGoy spent well in excess of 20 hours…analyzing the County’s opposition, and researching
                                                  28   and drafting the Reply.”
                                                       {02276123.DOCX}                                            16
                                                         COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                            FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                               ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 24 of 27



                                                   1           These entries are troubling because it cannot be determined with any certainty how much
                                                   2   time was spent on each discrete exercise. The Court and Defendants are left with nothing but a guess
                                                   3   as to the actual time spent on any given activity based on how the activities are lumped together in
                                                   4   this block billing format. Without a more concrete breakdown of time spent on each task, there is
                                                   5   no way to determine the accuracy of an individual entry, and thus no way to determine its
                                                   6   reasonableness. See Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 971 (D.C.Cir.2004)
                                                   7   (reducing requested hours because counsel's practice of block billing “lump[ed] together multiple
                                                   8   tasks, making it impossible to evaluate their reasonableness”); see also Hensley, 461 U.S. at 437
                                                   9   (holding that applicant should “maintain billing time records in a manner that will enable a
                                                  10   reviewing court to identify distinct claims”).
                                                  11           Notwithstanding the vagueness of the billing breakdown, the Magistrate also appears to
                                                  12   justify the amount because “Plaintiffs seek fees for only a small portion of the fees actually incurred
                 350 University Ave., Suite 200




                                                  13   because they seek fees without considering all of the fees incurred by Simpson LaGoy, Forderer,
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   and Dunning and do not seek fees incurred by unnamed associate attorneys and paralegals.” (Order
                                                  15   p. 15:21-28). Moreover, the Magistrate provides further justification for the costs because of
                                                  16   Plaintiffs’ “voluntary reduction of fees.” (Order, p. 18: 22-23). Plaintiffs may only be compensated
                                                  17   for those hours of work that were “reasonably expended.” L.H. v. Schwarzenegger, 645 F.Supp.2d
                                                  18   888, 896 (E.D. Cal. 2009); citing Hensley, 461 U.S. at 433-34. ‘The court will not grant a fee award
                                                  19   for hours that are excessive, redundant, or otherwise unnecessary.’ Id. The burden lies with Plaintiffs
                                                  20   to tender evidence of the hours spent on the matter. Id.; Gates, 987 F.2d at 1397.
                                                  21           However, the Magistrate never ruled on how or why this “voluntary reduction of fees” was
                                                  22   reasonable. For example, there is no determination as to how two or more attorneys working on the
                                                  23   same motions does not duplicate each other's work, and/or is not redundant of each other. (see ECF
                                                  24   No. 146-1 ¶¶ 49, 51, 58; see also ECF No. 160 ¶ 3). So, while Plaintiffs agree to a “voluntary
                                                  25   reduction of fees,” there was no determination that the redundant and duplicative work of multiple
                                                  26   attorneys on this matter was reasonable in the first place.
                                                  27           Based on the foregoing, Defendants’ respectfully ask the Court to reconsider its justification
                                                  28
                                                       {02276123.DOCX}                         17
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 25 of 27



                                                   1   for attorneys’ fees.
                                                   2           ii.       Plaintiffs’ Fee Amount determination was made in clear error
                                                   3           The Magistrate determined that Plaintiffs’ attorneys’ fees were not too high because, “lead
                                                   4   counsel Angela Dunning has significant experiences as Plaintiffs’ counsel in cases of this type under
                                                   5   42 U.S.C. § 1983, and that experience includes litigating at least one case through trial…” (Order,
                                                   6   p. 17: 17-21). Moreover, the Magistrate also determined that Plaintiffs “present evidence showing
                                                   7   the expertise in litigation in general of the law firm representing Plaintiffs (Id., p. 17: 22-23).
                                                   8   Defendants respectfully submit this determination was made in clear error, as Plaintiffs’ rate does
                                                   9   not constitute a reasonable hourly rate prevailing in the community for similar work. See Gonzalez
                                                  10   v. City of Maywood, 729 F.3d 1196, 1200 (9th Cir. 2013).
                                                  11           First, the Magistrate justified Plaintiffs’ attorneys’ fees by relying on cases concerning other
                                                  12   areas of law, citing to In re AnimationWorkers Antitrust Litig., and Nitcsh v. DreamWorks Animation
                 350 University Ave., Suite 200




                                                  13   SKG Inc. (Order at p. 17:27-28; 18:1-4). Defendants submit that in determining a reasonable hourly
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   rate, the District Court should be guided by the rate prevailing in the community for similar work
                                                  15   performed by attorneys of comparable skill, experience, and reputation. Blum v. Stenson, 465 U.S.
                                                  16   886, 895, n.11 (1984). In In re Animation Workers Antitrust Litig., the court determined that fees
                                                  17   were appropriate because the “Class Counsel are experienced and respected in the fields of
                                                  18   consumer, antitrust and class action litigation.” In re Animation Workers Antitrust Litig., 2016 WL
                                                  19   6663005, at *8 (N.D. Cal. Nov. 11, 2016). Similarly, in Nitcshv. DreamWorks Animation SKG Inc.,
                                                  20   another complex class action litigation, the Court found it reasonable that the “three most senior
                                                  21   attorneys on the case, who serve as the lead attorney for each respective law firm, charge between
                                                  22   $870 and $1,200 per hour.” Nitsch v. DreamWorks Animation SKG Inc., 2017 WL 2423161, at *9
                                                  23   (N.D. Cal. June 5, 2017). Defendants submit these cases do not provide a proper justification for the
                                                  24   fees sought in the present matter. Comparing rates, experience, and expertise of attorneys engaged
                                                  25   in class action antitrust litigations is not sufficiently similar or comparable to the work involved in
                                                  26   civil rights litigation to justify the reasonableness of Plaintiffs’ fees in the present matter.
                                                  27           Next, the Magistrate relies on Frias v. City of Los Angeles, where the court justified a $1,100
                                                  28
                                                       {02276123.DOCX}                         18
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 26 of 27



                                                   1   per hour fee in a 42 U.S.C. § 1983 suit. Frias v. City of Los Angeles, No. CV 16-4626 PSG (SKX),
                                                   2   2020 WL 4001620, at *3 (C.D. Cal. Apr. 23, 2020). The court justified this fee because, “[w]hen it
                                                   3   comes to police excessive force cases in Los Angeles, Mr. Galipo is without question at the top of
                                                   4   his field.” Id.
                                                   5           Based on Ms. Dunning’s own declaration, she has “devoted substantial time to a number of
                                                   6   matters involving claims of excessive force and other violations of 42. U.S.C. § 1983,” yet Ms.
                                                   7   Dunning only provided three 42. U.S.C. § 1983 matters that she has worked on previously before
                                                   8   this current matter. (See ECF No. 158-1). While Ms. Dunning may be a seasoned litigator,
                                                   9   Defendants submit that the Magistrate erred in awarding such a high fee as there’s nothing to suggest
                                                  10   that Ms. Dunning would be considered the “top of the field” concerning civil rights or excessive
                                                  11   force cases to justify the fees in this matter.
                                                  12           Additionally, both Ms. Dunning’s declaration, and the Magistrate’s Order are silent as to the
                 350 University Ave., Suite 200




                                                  13   justification for the associate attorneys’ fees in this matter, including those of Ms. Simpson LaGoy,
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   a “junior lawyer” (six years of fewer out of law school) (ECF No. 146-1 ¶ 4). Plaintiffs’ submit no
                                                  15   evidence of Ms. Simpson LaGoy’s relevant experience or expertise in this area of law, nor do they
                                                  16   provide the prevailing rates of similarly situated litigation associates to justify Ms. Simpson
                                                  17   LaGoy’s $755 and $875 fees in the San Francisco legal community. See Frias v. City of Los Angeles,
                                                  18   No. CV 16-4626 PSG (SKX), 2020 WL 4001620, at *2 (C.D. Cal. Apr. 23, 2020) (the median rate
                                                  19   for litigation associates at $510 per hour, with those in the upper quartile making $670 per hour).
                                                  20   Considering the substantial amount of fees sought from Ms. Simpson LaGoy’s work on this case,
                                                  21   Defendants submit that there is no way to justify the reasonableness of such fees, absent such a
                                                  22   determination by the Court. See Portnoy v. Veolia Transp. Servs., 2013 WL 4828122, 2013 U.S.
                                                  23   Dist LEXIS 128511, *7 (2013) (Where an attorney fails to present evidence to substantiate the rates
                                                  24   charged, the Court will not award the optimal rate sought by the attorney).
                                                  25           Lastly, the Magistrate determined that Plaintiffs’ breakdown of hour spent as detailed in their
                                                  26   declarations were “sufficient to support the reasonableness of the time spent.” (Order at p. 19:1-2).
                                                  27   As explained in more detail above, Defendants maintain the numerous approximations, as well as
                                                  28
                                                       {02276123.DOCX}                         19
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
                                                        Case 3:18-cv-06935-WHA Document 163 Filed 08/31/20 Page 27 of 27



                                                   1   blocks of time with no clear delineations, render the declaration insufficient to conduct a
                                                   2   reasonableness determination. Moreover, In Banas v. Volcano Corp., 47 F. Supp. 3d 957, 966 (N.D.
                                                   3   Cal. 2014), Volcano's counsel, Cooley, states that “[a]s standard practice, attorneys at Cooley
                                                   4   LLP block bill their time without specifying the time spent on each task within an entry, unless
                                                   5   otherwise requested by a client. Volcano made no such request and paid for block-billed time.” The
                                                   6   court went on to state, “‘block-billing is not inappropriate per se,’ if the party seeking fees provides
                                                   7   enough information to reveal whether the amount of time spent performing tasks was reasonable.”
                                                   8   Id. Furthermore, the court stated “Volcano did not do so. The time entries submitted by Volcano are
                                                   9   replete with examples where, because of block-billing, it is impossible to determine whether the
                                                  10   time requested for any one task was reasonable.” In the spirit of Cooley’s “standard practice” of
                                                  11   block-billing, Plaintiffs’ presentation of fees in this present matter make it impossible to determine
                                                  12   the time spent on each task and therefore impossible to evaluate whether the time spent was
                 350 University Ave., Suite 200




                                                  13   reasonable.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                           VI. CONCLUSION
                                                  15           For the reasons stated, Defendants COUNTY OF LAKE, ANTONIO J. CASTELLANOS,
                                                  16   JOSE MARTINEZ, and CODY WHITE respectfully requests the Court to reconsider the
                                                  17   Magistrate’s Order granting the motion for sanctions and attorneys’ fees and recommending the
                                                  18   adverse inference instruction to the jury.
                                                  19                                                  Respectfully submitted,
                                                  20   Dated: August 31, 2020                         PORTER SCOTT
                                                  21                                                  A PROFESSIONAL CORPORATION
                                                  22
                                                  23
                                                  24                                                  By /s/ John R. Whitefleet
                                                                                                              John R. Whitefleet
                                                  25                                                          Attorneys for Defendants
                                                  26
                                                  27
                                                  28
                                                       {02276123.DOCX}                         20
                                                        COUNTY OF LAKE, ANTONIO J. CASTELLANOS, JOSE MARTINEZ AND CODY WHITE’S MOTION
                                                          FOR RECONSIDERATION OF THE ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS AND
                                                                                   ADVERSE JURY INSTRUCTIONS
